 

Case 1:18-cv-11756-GBD-DCF Document 72

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENEVA AIKEN,

Plaintiff,
-against-

MTA NEW YORK CITY TRANSIT, DONALD — :
HOUSTON, in his individual and official capacity, :
PHAKESHIA MURPHY, in her individual and :
official capacity, ALFRED CAMINERO, in his
individual and official capacity,

Defendants.

GEORGE B. DANIELS, District Judge:

Filed 09/15/21 Page 1of1

  
  
 

ao cnnecoina euckamntiaanret SRP Rete aI,

 
  

ite ral

PROM CALTY
i iN C #

 

 

18 Civ. 11756 (GBD) (DCF)

Defendants’ objections to the Report and Recommendation, (ECF No. 70) shall be filed by

September 27, 2021.

Dated: September 15, 2021
New York, New York

SO ORDERED.

 

Pe Rl A A RS TA,
